Citation Nr: 0121506	
Decision Date: 08/24/01    Archive Date: 08/29/01

DOCKET NO.  00-03 645	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for interstitial lung 
disease due to asbestos exposure.

2.  Entitlement to service connection for postoperative 
residuals of carcinoma of the colon.

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for loss of sense of 
smell.

5.  Entitlement to service connection for arthritis.


REPRESENTATION

Appellant represented by:	Mr. Samuel L. Hart, Attorney 
at Law


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1979 to February 1980, and on active duty from 
September to October 1990, with additional periods of 
ACDUTRA.

In November 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, denied the 
veteran's claims for service connection for:  1) interstitial 
lung disease due to asbestos exposure, 2) postoperative 
residuals of carcinoma of the colon, 3) a psychiatric 
disorder, 4) loss of sense of smell, and 5) arthritis.  He 
appealed to the Board of Veterans' Appeals (Board).  
The Board issued a decision in May 2000 denying the claims, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

In November 2000, during the pendency of the appeal to the 
Court, the VA General Counsel, representing the Secretary of 
VA, filed an unopposed motion requesting that the Court 
vacate the Board's decision and to remand the case for 
further development and readjudication.  The Court granted 
the motion in December 2000 and returned the case to the 
Board for compliance with the directives specified.


REMAND

When previously adjudicating the claims in May 2000, the 
Board determined they were not well grounded-either because 
there was no medical evidence of record confirming the 
veteran actually had a psychiatric disorder, loss of sense of 
smell, and arthritis, or because there was no medical 
evidence of record indicating that his colon cancer, even 
acknowledging that he had it, was incurred while on ACDUTRA 
or aggravated during the one month that he was on regular 
active duty.  The Board also pointed out there was no medical 
evidence of record otherwise etiologically linking his colon 
cancer or the recurrence of it to his service in the 
military, nor was there sufficient evidence of record 
confirming that he was exposed to asbestos while in service, 
as a painter.  See, e.g., Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) ("A veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the disability . 
. .").  Also found at Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) ("Proof of 
direct service connection thus entails proof that exposure 
during service caused the malady that appears many years 
later.").

There has been a significant change in the law during the 
pendency of this appeal, however.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
veteran of the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also VAOPGCPREC 
11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As directed by the Court in granting the General Counsel's 
unopposed motion, because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  In addition, because the RO has 
not yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.

In an effort to help the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
ultimate responsibility to ensure that all appropriate 
development is undertaken in this case.  Although the RO sent 
the veteran letters in October 1999 to assist him in 
developing his claims, and he only responded to one of the 
letters (the one concerning his claim for asbestos exposure, 
in particular), some of those letters were predicated on him 
making his claims well grounded, which is no longer a 
requirement in light of the VCAA.  The RO also never had him 
examined.  And other records also show that he was 
financially destitute at the time-in fact, so much so that 
he eventually filed for bankruptcy and had his debts 
discharged in January 2000, which may have been the reason 
that he could not identify or obtain any additional evidence 
supporting his claims.  So the RO should give him another 
opportunity to remedy this.

The veteran's attorney also recently submitted medical and 
other evidence to the Board on August 8, 2001, and the 
veteran did not waive his right to have this evidence 
initially considered by the RO.  See 38 C.F.R. § 20.1304 
(2000).  So the RO must consider this additional evidence on 
remand since it, too, may affect the outcome of this case.

Accordingly, the claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should, if deemed necessary, 
have the veteran undergo appropriate VA 
medical evaluations to determine whether 
he actually has the conditions at issue 
and, if so, to obtain a medical opinion 
concerning their etiology.

3.  Thereafter, upon completion of the 
above development, and any other 
development deemed warranted by the VCAA, 
the RO should readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits-
to include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  However, he hereby is advised that his 
failure to cooperate in assisting him on remand-including, 
if necessary, by having him examined, may result in an 
unfavorable decision.  38 C.F.R. § 3.655 (2000).

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


